DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-19 are pending, claim 20 is cancelled, and claims 15-19 are withdrawn. 
Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021. Furthermore, applicant has cancelled claim 20. 
Applicant’s election without traverse of invention I claims 1-14 in the reply filed on 04/07/2021 is acknowledged.
Claim Objections
Claim 9 objected to because of the following informalities:  the “receiver” in line 3 is missing the “the” in front of it.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “an outlet pipe” should read “the outlet pipe” as claim 1 already discloses the receiver mountable to an outlet pipe.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the handheld shower" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests claiming “the handheld showerhead.” 
The term "compound" in claim 8 is a relative term which renders the claim indefinite.  The term "compound" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “compound profile” has been rendered indefinite by use of the term compound, it is unclear as to what extent the two angled surfaces of the pin or the recess constitutes a compound profile, the question is then can any two angled surfaces together (being any two surfaces together) equal that of a compound profile?
The term "closely" in claim 9 is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “closely receive” has been rendered indefinite by use of the term “closely” as it is unclear as to what distance between the two items is required for the distance to be “close.”
Claim 10 recites the limitation "handheld shower portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the recess" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhou (U.S. 2008/0073446).
With respect to claim 1, Zhou discloses a handheld shower assembly (figure 1) comprising:
a handheld showerhead (figure 1, #1);
a receiver mountable to an outlet pipe (figure 1, #2, being the fixed shower head);
a coupling mechanism (figure 1, #13 and 23) for releasably coupling the handheld shower with the receiver (paragraph 0018);
wherein the coupling mechanism includes a male component (figure 1, the end having #23) adapted to be received in a female component (figure 1, the area where #13 is), the male component being associated with the receiver and the female component being associated with the handheld showerhead (see figure 1, #13 on #2 and #23 on #2).
With respect to claim 2, Zhou discloses the male component extends from a front surface (figure 1, the front surface of #2 where #23 extends) of the receiver opposite an inlet of the receiver (figure 2, he back end being the noted conduit extending from the back of #2).

With respect to claim 4, Zhou discloses the female component further includes at least one pin (figure 1, the pink of #13) supported for radial movement within the recess between a first radially inner position extending at least partially into the recess, and a second radially outer position (figure 3, as the pin #13 moves in and out via the lever #3 and the springs #4).
With respect to claim 5, Zhou discloses the male component includes a circumferential recess (figure 1, the recess #23) on a radially outer side thereof (figure 1), the circumferential recess configured to receive the at least one pin when the male component is received in the female component thereby restricting separation of the handheld showerhead from the receiver (figure 1, paragraph 0018).
With respect to claim 6, Zhou discloses the at least one pin is biased towards the first radially inner position (figure 3, when the pin is biased towards the noted first radially inner position).
With respect to claim 10, Zhou discloses a retention flange on handheld shower portion (figure 1, the flange visible between #12 and that of the front of #1) adapted to engage a lip of receiver (figure 1, the lip adjacent #21, as seen in figures 1 and 2, when the two are put together the lip of #2 engages the flange of #1 and it is visibly flush between the two.
With respect to claim 11, Zhou discloses the retention flange is arcuate (figure 1, as the noted flange is arcuate, being curved about the showerhead) and spaced apart from the recess (it is unclear what the recess is, the noted flange is spaced apart from the recess #23 when the showerhead is combined with the receiver as well as the recess in which #13 is protruding from).

With respect to claim 13, Zhou discloses the retention flange includes an axially extending wall (figure 1, the wall of the flange which extends about the center axis of the hole #11) and a radially inwardly extending wall (figure 1, the radially extending wall of the flange that transverse the center axis of #11), the radially inwardly extending wall adapted to restrict axial separation of the handheld showerhead from the receiver when engaged with the lip (as seen in figures 1 and 2, when the lip of #2 is inserted and comes into contact with the flange of #1, the flanges radially inwardly extending wall which extends into #11 prevents #2 from going any further, as figure 2 shows the element #2 flush with #1).
With respect to claim 14, Zhou discloses the receiver includes a flow passageway (paragraph 0017, as #2 is a fixed shower head it has a flow passage therein to allow fluid to flow through it and spray) for transmitting water from an inlet to an outlet (figure 1, the inlet at the back end of 2 and the outlet at the front end), the receiver being mountable to an outlet pipe (as a showerhead is installed on an outlet pipe to bring water to it).

Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gilbert (U.S. 2007/0022528).
With respect to claim 1, Gilbert discloses a handheld shower assembly (figure 1) comprising:
a handheld showerhead (figure 1, #14);
a receiver mountable to an outlet pipe (figure 1, #12, figure 3, being affixed to #34);

wherein the coupling mechanism includes a male component (figure 5, the inner wall of #12 having #38) adapted to be received in a female component (figure 5, the outer wall of #14 including #36), the male component being associated with the receiver and the female component being associated with the handheld showerhead (see figure 5).
With respect to claim 2, Gilbert discloses the male component extends from a front surface (figure 5, the front surface of #12 where the hole then protrudes to the back surface) of the receiver opposite an inlet of the receiver (figure 5, the back of #12 being the inlet, see figure 3).
With respect to claim 9, Gilbert discloses the male component is tapered (figure 5, the taper of #12 as it surrounds #14), and wherein the female component has a corresponding shape to closely receive the male component (figure 5, the outer taper of #14 as it is received by the inner taper of #12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Butcher (U.S. 5,911,444).




Butcher discloses, figures 8 and 9, a pin #52 with a shoulder adjacent to spring #62. This allows the pin of Butcher to be biased but does not allow the pin #52 to be a projectile (i.e. it biases in and out but does not actually leave the housing). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the pin of Zhou has a should such as the one of Butcher, as the pin #13 of Zhou is able to move in and out of the housing, some form of shoulder would be required to maintain the pin inside the housing if not the pin would not be retainable in the housing itself and would be a projectile (when the spring decompresses the pin would shoot out of the hole). The shoulder thus prevents the pin from being radially in from the housing and leaving it (it could be understood that if the spring of the device was affixed to the shoulder of the pin of Zhou already then Zhou already does this, but is silent if the spring is affixed or not). 
With respect to claim 8, Zhou discloses a rear surface of the handheld showerhead extends at a non-zero angle relative to a handle portion of the handheld showerhead (the rear surface of the showerhead is curved, figure 1), and wherein the at least one pin includes a compound profile having at least two angled surfaces (figure 1, the pin have a circular profile with a flat surface, the circle having a continuously angled surface and the top have a flat angle), and wherein the circumferential recess includes a compound profile having at least two angled surfaces (the recess #23 in figure 1 having three angled surfaces, a bottom and two surfaces that angle up at 90 degrees from both sides). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752